Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment received 07/01/2022 has been entered in full. 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection is based on the amended subject matter which was not present in the original claims (note that the amendment incorporates a part of the optional limitation of original claim 7, but is narrower than the original claim 7). The Applicants arguments and amendments for claims 8 and 15 are convincing. Thus the art rejections of these claims and their dependent claims are withdrawn. The double patenting rejections are maintained as they were not resolved by the arguments. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10878023. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant invention are broader than the more narrowly claimed patent thus the limitations are completely disclosed in the patented case. 
Regarding claim 1, ‘023 discloses a method, comprising (claim 1 line 1): providing a first set of content items for presentation via a client device associated with a user (claim 1 lines 2-3); responsive to processing an indication of user interaction with a content item of the first set of content items and a second indication of user interaction with a second content item of the first set of content items, updating a computer-generated model based, at least in part, on a feature of both the content item and the second content item (claim 1 lines 4-11), the computer-generated model associated with a class of users comprising the user and ; and providing, for presentation via at least one of the client device or a second client device associated with the user, a second set of content items using the computer-generated model (claim 1 lines 12-15).
Claims 2-20 are similarly mapped and analyzed to claims 2-20 of ‘023.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10318573. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant invention are broader than the more narrowly claimed patent thus the limitations are completely disclosed in the patented case. 
Regarding claim 1, ‘573 discloses a method, comprising (claim 1 line 1): providing a first set of content items for presentation via a client device associated with a user (claim 1 lines 18-20 providing by one or more servers the portion of the plurality of content items via a network to the client device); responsive to processing an indication of user interaction with a content item of the first set of content items and a second indication of user interaction with a second content item of the first set of content items, updating a computer-generated model based, at least in part, on a feature of both the content item and the second content item (claim 1 lines 21-27); and providing, for presentation via at least one of the client device or a second client device associated with the user, a second set of content items using the computer-generated model (this is not explicitly disclosed, however it is disclosed that the computer generated model is used to select content items, and that this model is updated, therefore it would be obvious to put the updated model to some practical use and use it to select further content items to display).
Claims 2-20 are similarly mapped and analyzed to claims 2-24 of ‘573
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is an original claim, however part of claim 7 was also amended into claim 1, thus the part of the claim “or a class of users including the users” is already present in the first claim. The Examiner assumes that the Applicant forgot to delete this part from the claim, however its presence makes the claim indefinite. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. US 2010/0313141 (hereinafter “Yu”), in view of Uyama et al. US 8,260,921 (hereinafter “Uyama”).
Regarding claim 1, Yu discloses a method (see paragraph 0020, figure 2 and figure 5)

    PNG
    media_image1.png
    131
    333
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    359
    390
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    520
    589
    media_image3.png
    Greyscale

, comprising: providing a first set of content items for presentation via a client device associated with a user (see numeral 210 of figure 2, and paragraph 0048)

    PNG
    media_image4.png
    194
    313
    media_image4.png
    Greyscale

; responsive to processing an indication of user interaction with a content item of the first set of content items and a second indication of user interaction with a second content item of the first set of content items (see numeral 220 of figure 2, which receives user interactions which each image of the set, paragraph 0049)

    PNG
    media_image5.png
    119
    318
    media_image5.png
    Greyscale

, updating a computer-generated model based, at least in part, on a feature of both the content item and the second content item (see numeral 230 of figure 2, a user’s preference is determined based on features of first and second content items by using an algorithm, see paragraphs 0050-0051, note that this algorithm is a computer generated model as explained in paragraph 0004)

    PNG
    media_image6.png
    281
    315
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    194
    324
    media_image7.png
    Greyscale

; and providing, for presentation via at least one of the client device or a second client device associated with the user, a second set of content items using the computer-generated model (see 540 of figure 5, after the users preferences are determined matching products are presented to the user).

    PNG
    media_image8.png
    239
    319
    media_image8.png
    Greyscale

Yu does not explicitly disclose that the computer generated model is associated with a class of users comprising the user and one or more other users. 
Uyama discloses a demand forecasting system with a classification unit that classifies a plurality of users who use IT resources into a plurality of user’s behavior classes and an event characteristics model generation unit that generates an event characteristics model based on each user’s behavior class (see col. 3 lines 50-67). 

    PNG
    media_image9.png
    365
    449
    media_image9.png
    Greyscale

This provides the motivation that it allows the model to adapt based on the user’s behaviors. 
Yu and Uyama are analogous art because they are from the same field of endeavor of generating user models. 
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Yu and Uyama to associate the computer generated model with a class of users comprising the user and other users. The motivation would be to adapt the computer model based on the different users behaviors. 
Regarding claim 2, Yu discloses further comprising: determining one or more features of each one of a plurality of content items; wherein providing the second set of content items using the computer- generated model includes: selecting at least a portion of the plurality of content items using the computer-generated model based, at least in part, on the one or more features of each of the plurality of content items; and providing, for presentation via the client device or the second client device, the portion of the plurality of content items (see figure 4 and paragraph 0071 regarding extracting features from the content items to determine the genre, and paragraph 0084 copied above disclose presenting matching products to the user).

    PNG
    media_image10.png
    472
    508
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    240
    317
    media_image11.png
    Greyscale


	Regarding claim 3, Yu discloses wherein providing the second set of content items using the computer-generated model comprises: selecting, using the computer-generated model, display features for a third content item of the second set of content items; and providing the third content item according to the display features (see paragraph 0084, the remaining products are then sorted by a matching score to determine the order in which they should be sent to the user).
	Regarding claim 5, Yu discloses generating a digital image representing the content item by rendering the content item (see paragraph 0084).
	Regarding claim 6, Yu discloses determining image features of the content item using image processing (see paragraph 0071).
	Regarding claim 7, Yu discloses the computer-generated model associated with at least one of the user or a class of users including the user (see paragraphs 0050-0051).
Allowable Subject Matter
Claims 8-20 are allowed.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B STREGE whose telephone number is (571)272-7457. The examiner can normally be reached M-F 9-5 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN B STREGE/Primary Examiner, Art Unit 2669